Filed 1/17/08 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2008 ND 1







State of North Dakota, 		Plaintiff and Appellee



v.



Clarence LeRoy St. Claire, 		Defendant and Appellant







No. 20070222







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Christopher James Nyhus, Assistant State’s Attorney, 210 2nd Avenue NW, Mandan, ND 58554, for plaintiff and appellee.  Submitted on brief.



Kent M. Morrow, P.O. Box 2155, Bismarck, ND 58502-2155, for defendant and appellant.  Submitted on brief.

State v. St. Claire

No. 20070222



Per Curiam.

[¶1]	Clarence St. Claire appealed from a criminal judgment entered upon his conditional guilty plea. On appeal, St. Claire argues the district court erred in denying his motion to suppress. We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom